—Orders of disposition, Family Court, New York County (Susan Larabee, J.), entered on or about January 6, 1998, placing the subject children with petitioner Commissioner of Social Services for a period of 12 months, upon a fact-finding determination of neglect, unanimously affirmed as to the fact-finding determination, and the remainder of the appeal unanimously dismissed as moot, all without costs.
The finding of neglect is supported by a preponderance of the evidence showing the dangerous and unhealthy conditions of respondent’s apartment, respondent’s failure and refusal to get needed medication for one of the subject children, unexplained injuries to the children and respondent’s inability to care for the children by reason of age, ill health and the children’s special needs (Family Ct Act § 1012 [f] [i] [A], [B]). Since the dispositional order from which respondent appeals has expired and been replaced by a subsequent order extending placement, from which no appeal has been taken, we decline to review the placement (see, Matter of Jorge S., 211 AD2d 513, lv denied 85 NY2d 810). In any event, were we to review the placement, we would affirm, a preponderance of the evidence showing that respondent, the children’s grandmother, is unable to provide them with adequate care, and that the children are doing well in the homes of other relatives, with frequent visits allowed to respondent, whose love for the children is unquestioned (see generally, Matter of Darlene T., 28 NY2d 391, 395). Concur— Nardelli, J. P., Tom, Ellerin, Buckley and Marlow, JJ.